DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species A in the reply filed on 7/13/2022 is acknowledged.
Claims 12, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohler (US 5746535).
Kohler discloses a mount adapter assembly comprising: a first element (4+13) shaped substantially complementary to at least a first portion of an orifice (6) positioned in a mounting rack of a vehicle (intended use limitation), such that the first element is configured for at least partially inserting into the first portion of the orifice from a first face of the mounting rack (11, 12; Fig. 3); a second element (7) configured for abutting the mounting rack from a second face of the mounting rack (Fig. 3); a connector (10) configured for engaging the first element to the second element, such that the first element and the second element are coupled to the mounting rack (Fig. 3); and a fastener (9) engaged to the first element and being configured for engaging a substrate (3), such that the substrate is coupled to the mounting rack (Fig. 3).  
Kohler further discloses the fastener comprises a threaded hole extending axially through the first element (col. 3, ll. 10-15); the substrate comprises a bolt or an eyebolt (); a pair of first holes (22s) positioned in the first element and bracketing the threaded hole, the first holes being threaded; a pair of second holes positioned in the second element (hole sin 7s), such that each second hole is selectively alignable with a respective first hole, the second holes being threaded; and a pair of screws (10s), each screw being selectively threadedly insertable into a respective first hole and an associated second hole for removably engaging the first element to the second element, such that the first element and the second element are removably engaged to the mounting rack (Fig. 3); and the second element is shaped substantially complementary to a second portion of the orifice, such that the second element is configured for inserting into a second portion of the orifice from the second face of the mounting rack (Fig. 3); and the second element is tapered proximate to an exterior face thereof so that the exterior face is circumferentially larger than an interior face of the second element (taper on 7 shown in Figs. 1-3).  
Kohler further discloses a non- threaded hole axially positioned through the second element (), such that the non-threaded hole is positioned for insertion of the bolt or the eyebolt.  
14. (original) A mount adapter system comprising: a mounting rack engaged to a vehicle: a first element shaped substantially complementary to at least a first portion of an orifice positioned in the mounting rack, the first element being at least partially inserted into the first portion of the orifice from a first face of the mounting rack; a second element abutting the mounting rack from a second face of the mounting rack; a connector engaging the first element to the second element, such that the first element and the second element are coupled to the mounting rack; and a fastener engaged to the first element and to a substrate, such that the substrate is coupled to the mounting rack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 5746535).
Kohler discloses all limitations of the claim(s) as detailed above and further including the head of the screw is flush with the outer face after being threadedly inserted into the first hole except does not expressly disclose the tapered/conical shape.
It would have been an obvious matter of design choice to make the different portions of the screw head and receiving hole of whatever form or shape was desired or expedient including tapered/conical. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 8-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 26, 2022